By the Court.
The description of the offence in the complaint is sufficiently definite to identify the particular act of transportation intended to be charged as criminal; that is, the complaint sets out the place in which the act was committed, by alleging that the liquor was carried from one place to another within the city of Worcester. In this particular, it is not open to the objection which was sustained in Commonwealth v. Reily, *5969 Gray, 1, where the allegation was that the defendant conveyed intoxicating liquor from place to place within the Commonwealth. It was there intimated that an averment like the present, that it was conveyed from one place to another in a particular town or city, would be sufficient. A reasonable degree of certainty in the description of the offence, so that the accused may know the locality in which the unlawful transportation is alleged to have taken place, is all that is requisite.

Motion in arrest overruled-